NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        NOV 1 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

GABRIEL ARMENDARIZ,                             No.    17-15752

                Plaintiff-Appellant,            D.C. No. 2:15-cv-01890-SRB

 v.
                                                MEMORANDUM*
JEFF AURICCHIO,

                Defendant-Appellee.

                   Appeal from the United States District Court
                            for the District of Arizona
                    Susan R. Bolton, District Judge, Presiding

                           Submitted October 23, 2017**

Before:      LEAVY, WATFORD, and FRIEDLAND, Circuit Judges.

      Gabriel Armendariz appeals pro se from the district court’s summary

judgment in his 42 U.S.C. § 1983 action alleging false arrest. We have jurisdiction

under 28 U.S.C. § 1291. We affirm.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Because Armendariz failed to raise any arguments regarding the basis for the

district court’s grant of summary judgment, he has waived any such challenge on

appeal. See Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999) (“[O]n appeal,

arguments not raised by a party in its opening brief are deemed waived.”);

Greenwood v. FAA, 28 F.3d 971, 977 (9th Cir. 1994) (“We will not manufacture

arguments for an appellant . . . .”).

      We do not consider arguments or allegations raised for the first time on

appeal. See Smith, 194 F.3d at 1052 (“As a general rule, we will not consider

arguments that are raised for the first time on appeal.”).

      AFFIRMED.




                                           2                                 17-15752